Case 2:21-cv-00480-JES-NPM Document 52 Filed 08/17/21 Page 1 of 5 PageID 730



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MCGRIFF INSURANCE SERVICES,
INC., f/k/a BB&T Insurance
Services, Inc.,

            Plaintiff,

v.                                 Case No:   2:21-cv-480-JES-NPM

EUGENE LITTLESTONE, CALEB
LITTLESTONE, DAWN DISCH,
DOUGLAS FIELDS, MICHAEL
FIELDS, and ALLIANT
INSURANCE SERVICES, INC.,

            Defendants.


                            OPINION AND ORDER

     This matter comes before the Court on defendant Michael

Fields' Motion to Sever and Transfer (Doc. #25) filed on July 19,

2021.    Plaintiff filed a Response in Opposition (Doc. #41) on

August 2, 2021, and defendant filed a Reply (Doc. #49) on August

13, 2021.

     Defendant M. Fields argues that the employment agreement with

plaintiff has a mandatory forum selection clause requiring claims

to be litigated in Broward County or the Southern District of

Florida.    Defendant argues that the change of venue would not pose

a hardship, the clause is valid and unchallenged, and the clause

unambiguously provides that suits must be filed in Broward County

or the U.S. District Court for the Southern District of Florida.
Case 2:21-cv-00480-JES-NPM Document 52 Filed 08/17/21 Page 2 of 5 PageID 731



For these reasons, defendant seeks a transfer and severance from

the other defendants.          Paragraph 17 of the Employment Agreement

(Doc. #17-2, p. 72) states:

           17. Governing Law; Selection of Exclusive
           Venue.     The     validity,      performance,
           construction and effect of this Agreement
           shall be governed by the substantive laws of
           the State of Florida, without regard to the
           provisions for choice of law thereunder.
           Additionally, the parties agree that any
           action arising from or relating to the
           enforcement of this Agreement, including any
           challenge to the validity or enforcement
           hereof, shall be governed by Broward County,
           Florida or the United States District Court
           for the Southern District of Florida (the
           “Selected Courts”). Employee hereby consents
           to personal jurisdiction in Florida and hereby
           waives any objection to the exercise of
           personal jurisdiction over Employee by any of
           the Selected Courts.

(Id., p. 83.)      “The enforceability of a forum-selection clause in

a diversity jurisdiction case is governed by federal law” “and

ordinary principles of contract interpretation apply.”                    Emerald

Grande, Inc. v. Junkin, 334 F. App'x 973, 975 (11th Cir. 2009)

(citations   omitted).         Typically,       forum   selection     clauses   are

classified   one    of   two    ways:    “A     permissive   clause    authorizes

jurisdiction in a designated forum but does not prohibit litigation

elsewhere. A mandatory clause, in contrast, “dictates an exclusive

forum for litigation under the contract.”               Glob. Satellite Commc'n

Co. v. Starmill U.K. Ltd., 378 F.3d 1269, 1272 (11th Cir. 2004)




                                        - 2 -
Case 2:21-cv-00480-JES-NPM Document 52 Filed 08/17/21 Page 3 of 5 PageID 732



(quoting Snapper, Inc. v. Redan, 171 F.3d 1249, 1262 n.24 (11th

Cir. 1999)).

      Examining the language, the clause states that “any action

arising from or relating to” “shall be governed by” Broward County

or the federal court in the Southern District of Florida.                     The

title of the clause references “Exclusive Venue”, but the clause

itself does not use the term “venue” or “jurisdiction” or state

that any action must be “brought in” a particular venue.                      The

Court finds that the clause is permissive in nature.

      The Court finds that the language is vague in its use of

“shall be governed by” as it does not clearly establish a venue,

exclusive    or   not.     Plaintiff    argues   that   the    clause    is   “an

elaboration on what law ‘governs’ such disputes.”               (Doc. #41, p.

3.)     “The phrase is simply ambiguous, it lends itself to several

possible reasonable interpretations, and rather than strain to

find that one should prevail over another, we must simply construe

it against [] the drafter.”             Glob. Satellite Commc'n Co. v.

Starmill U.K. Ltd., 378 F.3d 1269, 1274 (11th Cir. 2004).                     The

Court    finds    that   the   clause   does   not   support   or   contradict

transfer.     Rather, it does not address venue at all.                 In stark

contrast, the other Employment Agreements with Eugene Littlestone

and D. Fields state that any action “shall be brought exclusively

in the state court of Lee County, Florida or the United States




                                    - 3 -
Case 2:21-cv-00480-JES-NPM Document 52 Filed 08/17/21 Page 4 of 5 PageID 733



District Court for the Middle District of Florida.”          (Doc. #17-2,

pp. 12, 57.)

     Even if the Court were to construe the clause as providing

venue in Broward County or the Southern District of Florida, the

Court finds that the relevant factors do not weigh in favor of

transfer.    Under Section 1404, the Court must also consider “the

convenience of parties and witnesses, in the interest of justice.”

28 U.S.C. § 1404(a).     The factors considered are:

            (1) the convenience of the witnesses; (2) the
            location of relevant documents and the
            relative ease of access to sources of proof;
            (3) the convenience of the parties; (4) the
            locus of operative facts; (5) the availability
            of process to compel the attendance of
            unwilling witnesses; (6) the relative means of
            the parties; (7) a forum's familiarity with
            the governing law; (8) the weight accorded a
            plaintiff's choice of forum; and (9) trial
            efficiency and the interests of justice, based
            on the totality of the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir.

2005).   The convenience for parties, witnesses, and the access to

relevant    documents   is   not   relevant   because   there   is   little

difference between Lee County and Broward County in terms of

location.    Florida law can be applied just as easily in Lee County

as this forum’s familiarity with the governing law is the same.

Trial efficiency and the interests of justice also weigh in favor

of maintaining the case in Lee County, Florida.

     Accordingly, it is hereby




                                   - 4 -
Case 2:21-cv-00480-JES-NPM Document 52 Filed 08/17/21 Page 5 of 5 PageID 734



     ORDERED:

     Defendant Michael Fields' Motion to Sever and Transfer (Doc.

#25) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this             17th     day

of August 2021.




Copies:
Counsel of Record




                                   - 5 -
